UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4850


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JESSE RAMOS-CHAVEZ, a/k/a Jesse Chavez-Ramos,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cr-00150-FL-1)


Submitted:   June 28, 2013                 Decided:   July 18, 2013


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jesse     Ramos-Chavez       appeals        from    the     fourteen-month

sentence      imposed     after     he    pleaded      guilty      to     reentry    after

deportation, in violation of 8 U.S.C. § 1326(a), (b)(1) (2006).

On appeal, Ramos-Chavez argues that the district court imposed a

procedurally unreasonable sentence because it did not adequately

address       defense      counsel’s       arguments         at     sentencing        that

Ramos-Chavez was not a danger to the general public because his

prior convictions of violence involved an abusive girlfriend and

that he has a child with special needs that he was attempting to

support.      Finding no error, we affirm.

              We review Ramos-Chavez’s sentence for reasonableness

“under    a   deferential        abuse-of-discretion          standard.”        Gall    v.

United States, 552 U.S. 38, 41, 51 (2007).                         In sentencing, the

district court should first calculate the Sentencing Guidelines

range and give the parties an opportunity to argue for whatever

sentence        they      deem     appropriate.                  United     States     v.

Mendoza-Mendoza,         597     F.3d    212,    216      (4th    Cir.     2010).      The

district court should then consider the 18 U.S.C.A. § 3553(a)

(West    2000    &     Supp.    2013)    factors     to    determine       whether   they

support    the    sentence       requested      by   either      party.      Id.      When

rendering a sentence, the district court must make and place on

the record an individualized assessment based on the particular

facts of the case.             United States v. Carter, 564 F.3d 325, 328,

                                            2
330 (4th Cir. 2009).                   In explaining the chosen sentence, the

“sentencing          judge       should      set       forth    enough     to      satisfy     the

appellate court that he has considered the parties’ arguments

and     has     a     reasoned         basis       for    exercising         his     own     legal

decisionmaking authority.”                   Rita v. United States, 551 U.S. 338,

356 (2007).          While a district court must consider the statutory

factors       and    explain       its      sentence,     it    need     not    discuss      every

factor on the record.                  United States v. Johnson, 445 F.3d 339,

345 (4th Cir. 2006).

               In this case, the record reflects that the district

court did consider the arguments advanced by Ramos-Chavez for a

lower-end sentence and that there was sufficient explanation for

their     rejection.                  The      court      specifically           stated        that

Ramos-Chavez         had        substance     abuse      issues      himself,      enabled      the

abusive conduct that contributed to his assault convictions, and

needed    to    distance          himself      from      his    girlfriend         who   was   the

source    of        many    of     his      troubles.          The   court      recounted      the

multiple times that Ramos-Chavez had been deported and noted

that the sentence needed to be sufficient to deter him from

illegally       reentering            the    United       States      again.         The     court

recognized its obligation to specifically consider the § 3553(a)

factors.        We conclude that the record demonstrates sufficient

reasoning       for        us    to   review       the    sentence       and    reflects       the

district       court’s           consideration           of     Ramos-Chavez’s           specific

                                                   3
arguments    for   a   lower-end      sentence.      There    was   no    abuse    of

discretion.

            We therefore affirm the sentence.                 We dispense with

oral   argument    because      the    facts   and   legal     contentions        are

adequately    presented    in    the    materials    before    this      court    and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         4